Jamie RISHER, individually, and as legal guardian of Brianna Danielle Risher and Jacob James Risher, individual heirs of Kenneth Robert Risher, deceased; and Karen Mikesell, as Special Administratrix of the Estate of Kenneth Robert Risher, Petitioners, v. The EIGHTH JUDICIAL DISTRICT COURT of the State of Nevada, IN AND FOR the COUNTY OF CLARK; and the Honorable Rob Bare, District Judge, Respondents, and Lori Straub, APRN; Michael Hixson, M.D.; and North Vista Hospital, Inc., d/b/a North Vista Hospital, Inc., Real Parties in Interest.DENIED.